Name: Commission Regulation (EEC) No 810/92 of 31 March 1992 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 92 Official Journal of the European Communities No L 86/61 COMMISSION REGULATION (EEC) No 810/92 of 31 March 1992 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question on the Community market and the prices ruling on the world markets ; (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, (c) the need to ensure equality of competition for theindustries which use Community products and those which use third-country products under inward processing arrangements ;Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92, and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas in the absence of evidence that no production refund was granted pursuant to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sector (*), as last amended by Regulation (EEC) No 3655/90 f), the export refund should be reduced by the amount of the production refund applicable on the day of acceptance of the export declaration ; whereas this system is the only one wich avoids the risk of fraud ; Whereas Article 16 ( 1 ) of Regulation (EEC) No 2727/75 and Article 17 ( 1 ) of Regulation (EEC) No 1418/76 provides that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (8), as amended by Regulation (EEC) No 2026/83 (9), and Commission Regu ­ lation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (10), as last amended by Regulation (EEC) No 1615/90 (u), lay down rules on the advance payment of export refunds that must be adhered to when these are adjusted ; Whereas Council Regulation (EEC) No 3035/80 of 1 1 November 1 980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (4), as last amended by Regulation (EEC) No 3381 /90 (*), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 as appropriate ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas, now that a settlement has been reached between the European Economic Community and the United States of America on Community exports of pasta products to the United States and has been approved by Council Decision 87/482/EEC (12), it is necessary to differ ­ entiate the refund on goods falling within CN codes 1902 11 00 and 190219 according to their destination ;Whereas, in accordance with paragraph 2 of that Article, that rate must be determined with particular reference to : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 94, 9. 4. 1986, p. 6. o OJ No L 362, 27. 12. 1990, p. 33 . (8) OJ No L 62, 7. 3 . 1980, p. 5 . 0 OJ No L 199, 22. 7. 1983, p. 12. ( I0) OJ No L 351 , 14. 12. 1987, p. 1 . (  ') OJ No L 152, 16 . 6. 1990, p. 33. (,2) OJ No L 275, 29 . 9 . 1987, p. 36. (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 323, 29. 11 . 1980, p. 27. O OJ No L 327, 27. 11 . 1990, p. 4. No L 86/62 1 . 4. 92Official Journal of the European Communities Whereas, for the application of Article 4 (2) (b) of Regula ­ tion ((EEC) No 3035/80, it is necessary to differentiate the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . Without prejudice to paragraphs 2 and 3 the rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed either in Article 1 of Regulation (EEC) No 2727/75 or in Article 1 ( 1 ) of Regulation (EEC) No 1418/76, exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 respectively, are hereby fixed as shown in the Annex to this Regulation . 2. For the products listed in the Annex to Regulation (EEC) No 1009/86, the refunds given in the Annex to this Regulation shall be applied on presentation, at the accept ­ ance of the export declaration and the request for obtain ­ ing the export refund, of proof that the basic products used in the manufacture of the products to be exported have not benefited from the production refund provided for in that Regulation, and that such refund will not be applied for. The proof referred to in the first subparagraph is provided by the presentation by the exporter of a declaration from the processor of the basic product in question attesting that the latter product has not benefited from a produc ­ tion refund as provided for in Regulation (EEC) No 1009/86, and that no application for such refund will be made. 3 . When the proof referred to in paragraph 2 is not provided, the export refund : (a) applicable on the date of acceptance of the export declaration for the goods, or on the day specified in Article 26 (2) of Regulation (EEC) No 3665/87, where the rate is not fixed in advance ; (b) of which the rate is fixed in advance, will be reduced by the amount of the production refund applicable pursuant to Regulation (EEC) No 1009/86 to the basic product in question on the day of acceptance of the export declaration for the goods, or on the day speci ­ fied in Article 26 (2) of Regulation (EEC) No 3665/87, if the goods have been placed under the export refund advance payment arrangements. Article 2 This Regulation shall enter into force on 1 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1992. For the Commission Martin BANGEMANN Vice-'President 1 . 4. 92 Official Journal of the European Communities No L 86/63 ANNEX to the Commission Regulation of 31 March 1992 fixing the rates of the refunds applicable to certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty Rate of refund CN code Description of products (') per 1 00 kg of basic product 1001 10 90 Durum wheat :  used unprocessed :   on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 5,861   in all other cases 10,657  used in the form of :   pellets of CN code 1103, or grains otherwise worked (other than hulled, kibbled, or germ) of CN code 1104 4,555   hulled grains of CN code 1 104 and starch of CN code 1 108 6,833   germ of CN code 1104 2,657 gluten of CN code 1109    other (except flours of CN code 1101 and groats and meal of CN code 1103) 7,592 1001 90 99 Common wheat and meslin :  used unprocessed :   on exports of goods falling within CN code 1902 11 and 1902 19 to the United States of America 4,176   in all other cases 7,592  used in the form of :   pellets of CN code 1103, or grains otherwise worked (other than hulled, kibbled, or germ) of CN code 1104 4,555   hulled grains of CN code 1104 and' starch of CN code 1108 6,833   germ of CN code 1104 2,657 gluten of CN code 1109    other (except flours of CN code 1101 , and groats and meal of CN code 1103 7,592 1002 00 00 Rye :  used unprocessed 10,779  used in the form of :   pellets of CN code 1103, or pearled grains of CN code 1104 6,467   rolled or flaked grains and hulled grains of CN code 1 104 9,701   germ of CN code 1104 2,879 starch of CN code 1108 19 90 8,226   gluten of CN code 2303 10 90    other (except flours of CN code 1102) 10,779 1 003 00 90 Barley :  used unprocessed 9,166  used in the form of :   flours of CN code 1102, groats and meal of CN code 1103, or rolled, flaked or pearled grains of CN code 1104 6,416   pellets of CN code 1103 5,499   germs of CN code 1104 2,879   starch of CN code 1108 19 90 8,226   gluten of CN code 2303 10 90    other 9,166 No L 86/64 Official Journal of the European Communities 1 . 4. 92 Rate of refund CN code Description of products (') per 100 kg of basic product 1004 00 90 Oats :  used unprocessed 9,339  used in the form of : pellets of CN code 1103, and pearled grains of CN code 1104 5,603   rolled or flaked grains and hulled grains of CN code 1 104 8,405   germs of CN code 1104 2,879   starch of CN code 1108 19 90 8,226   gluten of CN code 2303 10 90  other 9,339 1005 90 00 Maize (Corn):  used unprocessed 8,226  used in the form of :   flours of CN codes 1102 20 10 and 1102 20 90 5,758   groats and meal of CN code 1003 and rolled or flaked grains of CN code 1104 6,581   pellets of CN code 1103 4,936   hulled or perled grains of CN code 1104 7,403   germs of CN code 1104 2,879   starch of CN code 1108 1200 8,226 gluten of CN code 2303 10 11 3,290   other 8,226 1006 20 Round grain husked rice 23,435 Medium grains husked rice 19,060 Long grain husked rice 19,060 ex 1006 30 Round grain wholly-milled rice 30,346 Medium grain wholly-milled rice 35,539 Long grain wholly-milled rice 35,539 1006 40 00 Broken rice :  used unprocessed 12,446  used in the form of :   flour of CN code 1102, groats and meal or pellets of CN code 1103 12,446   flaked grains of CN 1104 7,468 .   starch of CN code 1108 19 10 12,446   other  1007 00 90 Sorghum 5,908 1101 00 00 Wheat or meslin flour : 1  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 4,919  in all other cases 8,944 11021000 Rye flour 20,606 1103 11 10 Durum wheat groats and meal :  on exports of goods falling within CN codes 1 902 1 1 and 1902 19 to the United States of America 9,085  in all other cases 16,519 1103 11 90 Common wheat groats and meal :  on exports of goods falling within CN codes 190211 and 1902 19 to the United States of America 4,919  in all other cases 8,944 ( !) The quantities of semi-processed products used must be multiplied, as the case may be by the coefficients shown in Annex I to Regulation (EEC) No 2744/75.